COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ISELA PENA GARCIA,                              §               No. 08-18-00129-CR

                    Appellant,                    §                  Appeal from the

  v.                                              §                143rd District Court

  THE STATE OF TEXAS,                             §              of Reeves County, Texas

                    State.                        §             (TC# 17-07-08169-CRR)

                                                  §

                                            ORDER

       Pending before the Court is Appellant’s motion requesting appointment of counsel. The

trial court appointed counsel to represent Appellant on appeal, and that attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that Appellant’s appeal is frivolous.

In accordance with the procedures established in Anders, counsel also filed a motion to withdraw

as appellate counsel. The Court will not rule on the motion to withdraw until it has had an

opportunity to complete an independent review of the record and the briefs. Appellant is entitled

to review the record and file her own brief with the Court (referred to as Appellant’s pro se brief).

The pro se brief is currently due to be filed on March 9, 2019. Appellant is not entitled to have

another attorney appointed to assist her in preparing the pro se brief. Appellant’s motion for

appointment of counsel is DENIED.

       IT IS SO ORDERED this 14th day of February, 2019.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.